Order filed November 4, 2014




                                    In The

                               Court of Appeals
                                   For The

                        First District of Texas
                                 ___________

                          NO. 01-14-00145-CR
                                 ____________

               ROMELLE MONTE HAWKINS, Appellant

                                      V.

                    THE STATE OF TEXAS, Appellee


                 On Appeal from the 179th District Court
                         Harris County, Texas
                     Trial Court Cause No. 1402764

                                   ORDER
      This court has determined, pursuant to Texas Rule of Appellate Procedure
34.5(f) and 34.6(g)(2), that it must inspect the original of State’s Exhibit 50.

      The clerk of the 179th District Court is directed to deliver to the Clerk of this
court the original of State’s Exhibit 50, on or before November 14, 2014. The
Clerk of this court is directed to receive, maintain, and keep safe this original
exhibit; to deliver it to the justices of this court for their inspection; and, upon
completion of inspection, to return the original of State’s Exhibit 50, to the clerk of
the 179th District Court.



                                               PER CURIAM